Case 2:19-cv-13309-SDW-LDW Document 4-1 Filed 07/05/19 Page 1 of 11 PageID: 13




                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY

 EQUAL EMPLOYMENT OPPORTUNITY                         )
 COMMISSION,                                          )
                                                      )
                Plaintiff,                            )       Civil Action No. 2:19-cv-13309
        v.                                            )
                                                      )
 STEAMFITTERS, PIPEFITTERS, AND                       )
 APPRENTICES LOCAL UNION NO. 475,                     )
                                                      )
                                                      )
                Defendant                             )
                                                      )

                                      CONSENT DECREE

        Plaintiff, the United States Equal Employment Opportunity Commission (“EEOC” or

 “Commission”) filed this action alleging that Defendant Steamfitters, Pipefitters, and

 Apprentices Local Union No. 475 (“Defendant” or “Steamfitters Local 475”) violated Title VII

 of the Civil Rights Act of 1964, 42 U.S.C. §2000e-8 et. seq (“Title VII”) by failing to maintain

 race/ethnicity and sex data for all its members and submit EEO-3 Reports as required by law.

        The EEOC and Defendant have agreed that this action should be resolved by entry of this

 Consent Decree (“Decree”), and therefore do hereby stipulate and consent to the entry of this

 Decree as final and binding on the parties, including Defendant’s successors, assigns,

 subsidiaries, affiliates and any other corporation or entity with which Defendant may merge or

 consolidate. The parties have agreed that this Decree may be entered without findings of fact

 and conclusions of law having been made by the Court.

        In consideration of the mutual promises and agreements contained in this Decree, the

 sufficiency of which is hereby acknowledged, the parties agree as follows, the Court finds

 appropriate, and it is therefore ORDERED, ADJUDGED AND DECREED that:
Case 2:19-cv-13309-SDW-LDW Document 4-1 Filed 07/05/19 Page 2 of 11 PageID: 14




      A.        GENERAL PROVISIONS

           1.     This Decree is final and binding between the parties and resolves all claims in

 EEOC’s Complaint in this case and EEOC Charge No. 524-2016-00274. This Decree does not

 resolve any other charge of discrimination pending before the EEOC, or any charge that may be

 filed in the future.

           2.     The parties agree and the Court finds that this Court has jurisdiction of the subject

 matter of this action and of the parties, that venue is proper, and that all administrative

 prerequisites have been met.

           3.     By mutual consent of the parties, this Decree may be amended in the interests of

 justice and fairness and to facilitate execution of this Decree’s provisions. No waiver,

 modification, or amendment of any provision of this Decree will be effective unless made in

 writing, approved by all parties to this Decree, and approved or ordered by the Court.

           4.     Defendants will send any documents, reports, forms, or other information

 required to be forwarded to the EEOC, by electronic mail to “Consent Decree Monitor” at

 decreemonitor.nydo@eeoc.gov.

 B.        INJUNCTIVE RELIEF

           5.     Defendant shall comply in a timely manner with the record keeping and

 reporting requirements set forth at 29 C.F.R. §§1602.27-28. When Defendant collects

 information about the race/ethnicity and sex of members, persons referred, and apprentices, it

 shall do so using methods acceptable for collecting such data for EEO-3 reports.

           6.     Defendant shall prepare and timely file EEO-3 reports in accordance with the

 instructions published on the EEOC’s website for such reports. If, as of the entry of this

 Decree, Defendant has not yet filed the EEO-3 report that was due to be filed by December



                                                    2
Case 2:19-cv-13309-SDW-LDW Document 4-1 Filed 07/05/19 Page 3 of 11 PageID: 15




 31, 2018, Defendant shall do so within fourteen (14) days following the entry of this Decree.

 Defendant shall contemporaneously send a copy of each EEO-3 report it files to the Consent

 Decree Monitor.

 C.     POLICIES AND POSTING

        7.      Within seven (7) days of entry of the Decree, Defendant will post the “EEO is the

 Law” poster attached as Exhibit A in the union hall and in conspicuous places where employee

 and member notices are posted.

        8.      Within seven (7) days of entry of the Decree Defendant will sign and

 conspicuously post the Notice to Members attached as Exhibit B to this Decree. Defendant

 will post copies of the Notice on all member bulletin boards in the union hall for the term of

 this Decree.

 D.     TRAINING

        9.      Within thirty (30) days of the entry of this Decree, and annually thereafter,

 Defendant will provide no fewer than two (2) hours live in-person training to all union officers,

 employees, and any other agents of the union who are involved in administering the union’s

 referral, apprenticeship, and/or training programs. The training shall cover the statutes

 enforced by the EEOC, including Title VII of the Civil Rights Act of 1964, as amended, with

 an emphasis on the record-keeping and reporting requirements set forth in the EEOC’s

 regulations.

 E.     RECORDKEEPING AND REPORTING

        10.     Defendant shall furnish to the EEOC the following written reports semi-

 annually (“Semi-Annual Report”) during the term of this Decree. The first Semi-Annual

 Report shall be due six (6) months after entry of the Decree. Subsequent Semi-Annual



                                                3
Case 2:19-cv-13309-SDW-LDW Document 4-1 Filed 07/05/19 Page 4 of 11 PageID: 16




 Reports shall be due every six (6) months thereafter, except that the final Semi-Annual

 Report shall be due thirty (30) calendar days prior to the expiration of the Decree. Each

 such Semi-Annual Report shall contain a list of Defendant’s members and apprentices

 eligible for referrals, and shall include the race/ethnicity and sex of each such individual as

 those terms are defined for purposes of the EEO-3 report. Defendant will also provide the

 residential addresses of its members and apprentices.

         11.    Upon request by the Commission, Defendant will submit copies of records of all

 referrals made and any supporting documents, in the 60 days preceding the request, and will

 cooperate reasonably in providing answers to questions the Commission may have about the

 referrals.

 F.      MONITORING

         12.    Within 30 days after completing each of the steps required by Paragraphs 7-10

 of this Decree, Defendant will certify to the Commission in writing that it has done so.

         13.    The EEOC may monitor compliance with the terms of this Decree by inspection

 of the Defendant’s premises and records and interviews with Defendant’s employees and

 members at reasonable times. Defendant agrees to make available for inspection and copying

 any records reasonably related to compliance with this Decree, upon notice by the Commission.

 G.      TERM OF DECREE AND DISPUTE RESOLUTION

         14.    This Decree will remain in effect for three (3) years from the date it is entered by

 the Court (“Term”) provided, however, that if at the end of the Term of the Decree, any disputes

 about compliance with the Decree remain unresolved (see Paragraph 15), the term of the Decree

 shall be automatically extended until such time as all such disputes have been resolved. This

 case may be administratively closed but will not be dismissed. The Decree will expire by its



                                                  4
Case 2:19-cv-13309-SDW-LDW Document 4-1 Filed 07/05/19 Page 5 of 11 PageID: 17




 own terms at the end of the Term, without further action by the parties or the Court, unless the

 duration of this Decree has been extended automatically pursuant to this Paragraph or by other

 order of the Court.

        15.     If during the Term of this Decree the EEOC believes that Defendant has failed to

 comply with any provision(s) of the Decree, the EEOC shall notify Defendant of the alleged non-

 compliance and shall afford Defendant ten (10) business days to remedy the non-compliance or

 satisfy the EEOC that Defendant has complied. If Defendant has not remedied the alleged non-

 compliance or satisfied the EEOC that it has complied within ten (10) business days, the EEOC

 may apply to the Court for relief, including modification of this Decree or other relief that the

 Court determines to be appropriate.

        16.     No party will contest the validity of this Consent Decree or that the Court has

 jurisdiction to enforce this Decree and its terms for all purposes including, but not limited to, the

 entering of all orders, judgments and decrees as necessary to implement the relief provided

 herein for the Term of this Decree. A breach of any term of this Decree by Defendant shall be

 deemed a substantive breach of this Decree for which EEOC may bring an enforcement action.

 H.     MISCELLANEOUS PROVISIONS

        17.     Each party shall bear its own expenses, attorneys’ fees, and costs.

        18.     The terms of this Decree are and shall be binding on the present and future

 directors, officers, managers, agents, successors and assigns of Defendant. At least twenty-one

 (21) days prior to any merger or other transfer of Defendant’s assets or operations, Defendant

 shall provide a copy of this Decree to any potential transferee or other potential successor entity.




                                                   5
Case 2:19-cv-13309-SDW-LDW Document 4-1 Filed 07/05/19 Page 6 of 11 PageID: 18
Case 2:19-cv-13309-SDW-LDW Document 4-1 Filed 07/05/19 Page 7 of 11 PageID: 19




                                   U.S. EQUAL EMPLOYMENT
                                   OPPORTUNITY COMMISSION
                                   New York District Office
                                   33 Whitehall Street, Fl. 5
                                   New York, NY 10004
                                   Tel: (212) 336-3695
                                   Fax: (212) 336-3623


                                   FOR DEFENDANT STEAMFITTERS,
                                   PIPEFITTERS, AND APPRENTICES
                                   LOC    UNION NO. 475



                                   RAYM ND G. HEINEMAN
                                   Attorney for Defendant
                                   rheineman@krollfirm.com

                                   KROLL HEINEMAN CARTON, LLC
                                   Metro Corporate Campus I
                                   99 Wood Avenue South, Suite 307
                                   Iselin, New Jersey 08830
                                   Tel: (732) 491-2104
                                   Fax: (732) 491-2120




                                      7
      Case 2:19-cv-13309-SDW-LDW Document 4-1 Filed 07/05/19 Page 8 of 11 PageID: 20
                                      Exhibit A




   THE LAW
 Equal Employment Opportunity is



  Private Employers, State and Local Governments, Educational Institutions, Employment
                            Agencies and Labor Organizations

      Applicants to and employees of most private employers, state and local governments, educational
      institutions, employment agencies and labor organizations are protected under Federal law from
                                  discrimination on the following bases:

RACE, COLOR, RELIGION, SEX, NATIONAL ORIGIN
Title VII of the Civil Rights Act of 1964, as amended, protects applicants and employees from discrimination in
hiring, promotion, discharge, pay, fringe benefits, job training, classification, referral, and other aspects of
employment, on the basis of race, color, religion, sex (including pregnancy), or national origin. Religious
discrimination includes failing to reasonably accommodate an employee’s religious practices where the
accommodation does not impose undue hardship.

DISABILITY
Title I and Title V of the Americans with Disabilities Act of 1990, as amended, protect qualified individuals
from discrimination on the basis of disability in hiring, promotion, discharge, pay, fringe benefits, job training,
classification, referral, and other aspects of employment. Disability discrimination includes not making
reasonable accommodation to the known physical or mental limitations of an otherwise qualified individual
with a disability who is an applicant or employee, barring undue hardship.

AGE
The Age Discrimination in Employment Act of 1967, as amended, protects applicants and employees 40 years
of age or older from discrimination based on age in hiring, promotion, discharge, pay, fringe benefits, job
training, classification, referral, and other aspects of employment.

SEX (WAGES)
In addition to sex discrimination prohibited by Title VII of the Civil Rights Act, as amended, the Equal Pay Act
of 1963, as amended, prohibits sex discrimination in the payment of wages to women and men performing
substantially equal work, in jobs that require equal skill, effort, and responsibility, under similar working
conditions, in the same establishment.
      Case 2:19-cv-13309-SDW-LDW Document 4-1 Filed 07/05/19 Page 9 of 11 PageID: 21




GENETICS
Title II of the Genetic Information Nondiscrimination Act of 2008 protects applicants and employees from
discrimination based on genetic information in hiring, promotion, discharge, pay, fringe benefits, job training,
classification, referral, and other aspects of employment. GINA also restricts employers’ acquisition of
genetic information and strictly limits disclosure of genetic information. Genetic information includes
information about genetic tests of applicants, employees, or their family members; the manifestation of
diseases or disorders in family members (family medical history); and requests for or receipt of genetic
services by applicants, employees, or their family members.

RETALIATION
All of these Federal laws prohibit covered entities from retaliating against a person who files a charge of
discrimination, participates in a discrimination proceeding, or otherwise opposes an unlawful employment
practice.

WHAT TO DO IF YOU BELIEVE DISCRIMINATION HAS OCCURRED
There are strict time limits for filing charges of employment discrimination. To preserve the ability of EEOC to
act on your behalf and to protect your right to file a private lawsuit, should you ultimately need to, you
should contact EEOC promptly when discrimination is suspected: The U.S. Equal Employment Opportunity
Commission (EEOC), 1-800-669-4000 (toll-free) or 1-800-669-6820 (toll-free TTY number for individuals with
hearing impairments). EEOC field office information is available at www.eeoc.gov or in most telephone
directories in the U.S. Government or Federal Government section. Additional information about EEOC,
including information about charge filing, is available at www.eeoc.gov.

                   Employers Holding Federal Contracts or Subcontracts
Applicants to and employees of companies with a Federal government contract or subcontract are protected
                      under Federal law from discrimination on the following bases:

RACE, COLOR, RELIGION, SEX, NATIONAL ORIGIN
Executive Order 11246, as amended, prohibits job discrimination on the basis of race, color, religion, sex or
national origin, and requires affirmative action to ensure equality of opportunity in all aspects of
employment.

INDIVIDUALS WITH DISABILITIES
Section 503 of the Rehabilitation Act of 1973, as amended, protects qualified individuals from discrimination
on the basis of disability in hiring, promotion, discharge, pay, fringe benefits, job training, classification,
referral, and other aspects of employment. Disability discrimination includes not making reasonable
accommodation to the known physical or mental limitations of an otherwise qualified individual with a
disability who is an applicant or employee, barring undue hardship. Section 503 also requires that Federal
contractors take affirmative action to employ and advance in employment qualified individuals with
disabilities at all levels of employment, including the executive level.
      Case 2:19-cv-13309-SDW-LDW Document 4-1 Filed 07/05/19 Page 10 of 11 PageID: 22




DISABLED, RECENTLY SEPARATED, OTHER PROTECTED, AND ARMED FORCES SERVICE
MEDAL VETERANS
The Vietnam Era Veterans’ Readjustment Assistance Act of 1974, as amended, 38 U.S.C. 4212, prohibits job
discrimination and requires affirmative action to employ and advance in employment disabled veterans,
recently separated veterans (within three years of discharge or release from active duty), other protected
veterans (veterans who served during a war or in a campaign or expedition for which a campaign badge has
been authorized), and Armed Forces service medal veterans (veterans who, while on active duty, participated
in a U.S. military operation for which an Armed Forces service medal was awarded).

RETALIATION
Retaliation is prohibited against a person who files a complaint of discrimination, participates in an OFCCP
proceeding, or otherwise opposes discrimination under these Federal laws.

Any person who believes a contractor has violated its nondiscrimination or affirmative action obligations
under the authorities above should contact immediately:

The Office of Federal Contract Compliance Programs (OFCCP), U.S. Department of Labor, 200 Constitution
Avenue, N.W., Washington, D.C. 20210, 1-800-397-6251 (toll-free) or (202) 693-1337 (TTY). OFCCP may also
be contacted by e-mail at OFCCP-Public@dol.gov, or by calling an OFCCP regional or district office, listed in
most telephone directories under U.S. Government, Department of Labor.

               Programs or Activities Receiving Federal Financial Assistance

RACE, COLOR, NATIONAL ORIGIN, SEX
In addition to the protections of Title VII of the Civil Rights Act of 1964, as amended, Title VI of the Civil Rights
Act of 1964, as amended, prohibits discrimination on the basis of race, color or national origin in programs or
activities receiving Federal financial assistance. Employment discrimination is covered by Title VI if the
primary objective of the financial assistance is provision of employment, or where employment
discrimination causes or may cause discrimination in providing services under such programs. Title IX of the
Education Amendments of 1972 prohibits employment discrimination on the basis of sex in educational
programs or activities which receive Federal financial assistance.

INDIVIDUALS WITH DISABILITIES
Section 504 of the Rehabilitation Act of 1973, as amended, prohibits employment discrimination on the basis
of disability in any program or activity which receives Federal financial assistance. Discrimination is
prohibited in all aspects of employment against persons with disabilities who, with or without reasonable
accommodation, can perform the essential functions of the job.

If you believe you have been discriminated against in a program of any institution which receives Federal
financial assistance, you should immediately contact the Federal agency providing such assistance.

EEOC 9/02 and OFCCP 8/08 Versions Useable With 11/09 Supplement
EEOC-P/E-1 (Revised 11/09)
Case 2:19-cv-13309-SDW-LDW Document 4-1 Filed 07/05/19 Page 11 of 11 PageID: 23

                       U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION



                  NOTICE TO ALL STEAMFITTERS, PIPEFITTERS, AND
                       APPRENTICES OF LOCAL UNION NO. 475

        This notice is being posted pursuant to a Consent Decree entered into between the
 Steamfitters, Pipefitters, and Apprentices of Local Union No. 475 (“Local Union 475”) and the
 United StatesEqual Employment Opportunity Commission (“EEOC”).

        Federal law prohibits labor organizations from discriminating against members,
 apprentices, and applicants because of their race, color, national origin, religion, sex (including
 pregnancy and sexual harassment), age (40 years and over), disability, and genetic information.

        Federal law also prohibits retaliation against any individual by a labor organization
 because the individual exercised his/her rights to oppose or complain about discrimination or to file
 a charge with the EEOC or other government agencies.

        Federal law also requires that labor organizations with more than 100 members make and
 preserve certain records and to submit reports relevant to determining whether they are engaged
 in unlawful employment practices.

        Local Union 475 has equal opportunity policies prohibiting discrimination and retaliation and
 has procedures for reporting complaints of discrimination. Local Union 475 will comply with its
 recordkeeping and reporting obligations.

          The EEOC is a federal government agency that enforces the federal laws against
 discrimination in employment on the basis of race, color, national origin, religion, sex, age,
 disability, or genetic information. If you believe you have a complaint of discrimination, in addition
 to the reporting methods provided to you by Local Union 475, you may contact the EEOC at:

                        U.S. Equal Employment Opportunity Commission
                        Newark Area Office
                        Two Gateway Center, Suite 1703
                        283-299 Market Street
                        Newark, NJ 07102
                        Phone: (973) 645-4684
                        TTY: (973) 645-3004
                        Website: www.eeoc.gov
                        Email: info@eeoc.gov


 Date:
                                                               Local Union 475




   THIS IS AN OFFICIAL NOTICE AND MUST REMAIN POSTED UNTIL                                      , 2022.
                THIS NOTICE MUST NOT BE DEFACED, ALTERED OR COVERED.

                                               Exhibit B
